314 F.2d 248
114 U.S.App.D.C. 243
William O. LEE, Appellant,v.UNITED STATES of America, Appellee.
No. 17292.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 18, 1962.Decided Jan. 3, 1963, Petition for Rehearing En Banc DeniedFeb. 14, 1963.

Mr. John J. Sexton, Washington, D.C.  (appointed by this court) for appellant.
Mr. Robert D. Devlin, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, DENAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of grand larceny in violation of 22-2201, D.C.Codg.  We have considered the questions ably analyzed by counsel appointed by this court and find no error affecting substantial rights.


2
Affirmed.